The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 3, 5 to 8, 10 to 12, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/181733, as interpreted by the US equivalent Bchir et al., in view of Brissette et al.
	Please note that this rejection is consistent with that made in the previous office action.  Applicants’ amendment are remarks are not persuasive of unobviousness.
	Bchir et al. teach a cosmetic composition that contains an aqueous phase gelled with a hydrophilic gelling agent, an oily phase gelled with a lipophilic gelling agent.  See for instance the abstract.  The lipophilic gelling agent can be an organopolysiloxane elastomer.  See paragraph 288 and on which details the benefits of an organopolysilox-ane lipophilic gelling agent.  This composition is macroscopically homogeneous (see para-graphs 24 to 29).  See also the working examples which show such a composition containing the aqueous and oily phases as claimed.  
	This differs from that claimed in that it does not specifically teach the presence of an aggregate as claimed.  The Examiner notes that page 7 of the instant specification provides a full definition of this aggregate.  
	Please note that Bchir et al. teach the presence of a soft-focus filler.  See the abstract, paragraphs 8 to 14 as well as paragraphs 403 and on.
	Brissette et al. teach a wax composition that that provides a soft-focus effect.  See paragraphs 71 and on.  As can be seen from paragraph 17 and on, the composition may be in the form of a flake, particle or granule that may be included in a composition to provide a soft-focus effect.  From paragraph 15 one can see that this composition is a combination of different components including waxes (a) and (c) in total amounts that can fall within the claimed range.  Of particular importance please see the solid flakes formed in Examples 1 to 3 which include waxes in an amount as claimed.  This meets the claimed solid aggregate.
	As such one having ordinary skill in the art would have been motivated by the teachings in Brissette et al. to include the solid soft-focus solid therein into the gelled composition of Bchir et al. in an effort to take advantage of the beneficial and improved soft-focus effect provided thereby.  Further motivation comes from the teachings in Bchir et al. that include the addition of a soft-focus filler.  
	As this applies to the new limitations in claim 1, note the following.  
	The particles in Brissette et al. are an assembly of different compounds (such as wax and solid particulate) that adhere together.  Furthermore the solid aggregates in Brissette et al. can include an ester wax.  See paragraph 52 as well as the aggregates formed in the working examples of Brissette et al., such as in Table 2.
	The soft focus fillers in Bchir et al. are preferably found in the oil phase (see paragraph 13 of Bchir et al.).
	Each of these newly added limitations are found in the prior art.  As such claim 1 is rendered obvious.
	For claim 2 see paragraph 419 of Bchir et al. which teaches a range of soft-focus filler as claimed.
	For claim 3 again see Example 2 in Brissette et al. which meets this requirement.  Also note the total amounts of wax (a) and (c) in paragraph 15 which include a preferred lower limit of 60 parts waxes (30 parts (a) and 30 parts (c) as the preferred lower limits).
	For claim 5 see paragraphs 51 and 52 of Brissette et al.  This specifically teaches beeswax.
	For claim 6 see paragraph 54 and on in Brissette et al.
	For claim 7 see the particle sizes in Examples 1 to 3 of Brissette et al.
	For claims 10 and 11 see paragraph 196 of Bchir et al.
	For claim 12 the working examples in Bchir et al. as well as paragraphs 316 and 317.
	For claim 14 see paragraph 497 and on in Bchir et al.
	For claim 19 see paragraph 517 to 520 in Bchir et al.
	For claim 8, the Examiner notes that Brisette et al. refer to the hardness of the solid therein (paragraph 18) but does not measure hardness in the same manner as applicants. Given the fact Brisette et al. teach a hardness range of greater than 600 grams, one having ordinary skill in the art would have been motivated to adjust the hardness therein in such a manner that the skilled artisan would have found a hardness within the claimed range to have been obvious and within routine experimentation.  This is true particularly since the filler in Brisette et al. has the same utility and properties of the aggregate in the claims.  

Applicants’ traversal has been considered but is not deemed persuasive.  
	Applicants state that the composition of Brissette is intended to be used as such and not as an additive but the Examiner disagrees.  Paragraph 79 specifically teaches that the composition therein can be used in skin care or cosmetic products including a long list of various forms.  This clearly indicates their use as an additive.
	It is argued that the composition of Brissette contains essentially silicone waxes and no ester waxes.  This is inaccurate as the Examiner has noted various sections in the Brissette reference that includes ester waxes.  
	Applicants then refer to the working examples and argue that they show superior and unexpected results.  The Examiner notes, first and foremost, that the claims are extremely broad.  The limited and extremely specific examples found in the specification are not representative of the claims and are not commensurate in scope.  The Examiner also does not believe that reduced or no fluffling effect, or improved optical properties, can be considered unexpected when the fillers in Brissette are specifically disclosed as enhancing soft focus and as overall improving the cosmetic properties.
	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
11/9/22


/MARGARET G MOORE/Primary Examiner, Art Unit 1765